Poeeenbarger, Judge,

(dissenting):

I do not think the defect cansing the injury complained of was an actionable one. A city is bound to keep its streets and sidewalks reasonably safe, but not absolutely so. It is not an insurer against mere accidents. Thousands of people had safely passed over this defect, without injury. That is one test of its reasonable safety and a legitimate one. A fall was not a necessary, nor perhaps a usual result of stepping on the pipe or in it with the heel. That might occur a hundred times without injury.. What peculiar state of mind or physical attitude of the plaintiff coinciding with her step on the pipe caused her to fall, nobody knows, but common knowledge amply sustains the conclusion that the result was unusual and beyond reasonable anticipation. A mere stumble or turning of the heel or loss of balance does not result in an injury once in a hundred times; nor is a stumble, turning of the heel or loss of balance an inevitable result of a step on a slightly projecting pipe, brick, stone or other object; nor as they are always visible in the light, do pedestrians usually step on or strike them with their feet. For these reasons, I think the case falls within the rule declared in Waggener v. Point Pleasant, 42 W. Va. 286; Van Pelt v. Clarksburg, 42 W. Va. 218 and Yeager v. Bluefield, 40 W. Va. 484.
Moreover, pedestrians are bound to look for open and obvious defects and avoid them, if they can. This one was somewhat obscured by the fire-plug in the approach to it by the plaintiff, but ordinary care would have disclosed its presence to her. On this subject, the rule in this state is very strict and rigid. Chapman v. Milton, 31 W. Va. 384; Phillips v. County Court, 31 W. Va. 277; Moore v. Huntington, 31 W. Va. 842. Risk of danger from travel on an unsafe highway, with knowledge thereof, cannot be assumed without loss of right of recovery for injury suffered in consequence of its use, unless lack of another way rendered the assumption necessary. Shriver v. County Court, 66 W. Va. 685.
For these reasons, I dissent.